Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, 5 July 1792
From: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de
To: Jefferson, Thomas




Mui señor nuestro
Philadelphia 5. de Julio de 1792

Hemos Recivido con el mayor aprecio las dos de V. S. de 30 de Junio ultimo, y 3 del corriente.
Por el contenido de la primera, y el de las copias, que se sirbe V. S. incluirnos quedamos mui persuadidos de la justicia, y amistosa disposicion, que Manifiesta la Resolucion que ha tomado el Presidente de los Estados Unidos, en vista de los Papeles, que suplicamos a V. S. le presentase, y a consecuencia pedimos a V. S. tenga a bien ofrecerle nuestro mas Respetuoso Reconocimiento.
Agradecemos a V. S. infinito el aviso que contiene la ya citada segunda carta, y estamos mui convencidos de que V. S. habrà tomado y continuarà tomando todos aquellos pasos, que fuesen consistentes y Juzgase pueden contribuir a concluir el objeto propuesto en los terminos mas breves, y satisfactorios. Tenemos la honrra de subscrivirnos con las mayores veras de Respeto y estimacion Los mas obedientes, y humildes Servidores, Q. B. L. M. de V. S.

Josef Ignacio de Viar
Josef de Jaudenes



editors’ translation

Our very dear Sir
Philadelphia 5 July 1792

We have received with the greatest appreciation your two letters of 30 June last and the 3rd of this month.
From the content of the first one and of the copies you have been kind enough to enclose for us, we are quite persuaded of the justice and the friendly attitude manifested in the decision taken by the President of the United States in view of the documents which we requested you to transmit to him. In consequence, we beg you kindly to offer him our most respectful gratitude.
We are infinitely grateful to you, Sir, for the warning contained in the second  letter we have referred to, and we are altogether convinced that you will have taken, and will continue to take, all those steps that might be appropriate and that you might deem capable of contributing to the attainment of the proposed objective as soon and as satisfactorily as possible. We have the honor of subscribing ourselves, with the most sincere expressions of respect and esteem, your most humble obedient servants, who kiss your hand

Josef Ignacio de Viar
Josef de Jaudenes


